      Case 3:19-cv-00264-JM-MSB Document 74 Filed 07/08/19 PageID.1029 Page 1 of 2
                                              United States District Court
                                               SOUTHERN DISTRICT OF CALIFORNIA
Kristen Schertzer, Yoseph Abdelsalam, Meagan Hicks,
Harley Seegert, Brittany Covell, on behalf of themselves
and all others similarly situated,                                                 Case No.          3: l 9-cv-00264-JM-MSB
                                                         Plaintiff,
                                                      V.                     PRO HAC VICE APPLICATION
Bank of America, N.A., Navy Federal Credit Union,
TD Bank, Cardtronics, Inc., Allpoint, Inc., FCTI, Inc.Defendant.                   Bank of America2 N.A.
Cash Depo, Inc. and Does 1-50, inclusive,                                         Party Represented

I,          Kobi Kennedy Brinson                                    hereby petition the above entitled court to permit me
                               (Applicant)
                                                                                          r------·- ---···------------.
to appear and participate in this case and in support of petition state:
        My firm name: Winston & Strawn LLP
                                                                                                          FILED
             Street address:        100 North Tryon Street
             City, State, ZIP:       Charlotte, NC 28202-1078
             Phone number:            704-350-7700
             Email:                kbrinson@winston.com
             That on      March 22, 1997 I was admitted to practice before Supreme Court of the State of North Carolina
                                 (Date)                                                                        (Name of Court)

             and am currently in good standing and eligible to practice in said court,
             that I am not currently suspended or disbarred in any other court, and
             that I    D have)      [X] have not)          concurrently or within the year preceding this application made
             any pro hac vice application to this court.
                                          (If previous application made, complete the following)

 Title of case
           ---------------------------------
 Case Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date of Application _ _ _ _ _ __
Application:           D Granted            D Denied
             I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                       ~h~~
                                                                                                                            -----
                                                                                                    (Signature of Applicant)

                                            DESIGNATION OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.
 Amanda L Groves                                                                   415-591-1700
 (Name)
                                                                                  -   -------------
                                                                                  (Telephone)


     Winston & Strawn LLP
 (Finn)

  101 California Street,                                             San Francisco, CA                                   94111-5840
 (Street)                                                                        (City)
                                                                                          ~~~~                                   (Zipcode)


                                                                                  (Sion~tnrP nf Al)11lir~nt)


 I hereby consent to the above designation.                                               ~(j~_
                                                                                  (Signature ofDesignee Attorney)
  Case 3:19-cv-00264-JM-MSB Document 74 Filed 07/08/19 PageID.1030 Page 2 of 2

Pro Hae Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,
(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
file with such application the address, telephone number and written consent of such designee.

Fee:    $206.00

If application and fee require submission via U.S. Mail, please contact:

                                                      CASD Attorney Admissions Clerk
                                                      (619) 557-5329




    The pro hac vice application for Brinson, Kobi representing Bank of America, N.A. is hereby:

    0   APPROVED for filing                          IDENIED

    Date.
         -------                                     It is so ordered. >,I' .;.'4') 7< 61   _   _<g,,&,w;;;-;;'




                                                  tM:;.f=TpJ"J;;,,_ ~ ~~
                                                 &~,~lf!!,.u/ ~S«-t'4i:/CC,z,f C-8((,QSd.,,
